Citation Nr: 1134043	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to June 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in April 2011, but was remanded for additional development.  The development has been completed, and the appeal has been returned to the Board for further review.  

The Veteran's representative submitted what appears to be a request for a hearing in August 2011.  However, the Board notes that the Veteran was already afforded a hearing on this issue in February 2011.  The only bases for a new hearing would be loss of the transcript of the previous hearing, or the unavailability of the Veterans Law Judge who conducted the previous hearing.  38 C.F.R. §§ 20.707, 20.717 (2010).  However, a transcript of the first hearing is contained in the claims folder and was reviewed to assist in the preparation of this decision.  The February 2011 hearing was conducted by the undersigned Veterans Law Judge.  There is no basis for or entitlement to an additional hearing and the Board will proceed with the adjudication of the Veteran's appeal.  Further, the Veteran has asked that the matter be adjudicated as soon as possible.


FINDING OF FACT

The Veteran has Level I hearing for the right ear and either Level II or Level III hearing for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, Code 6100 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

However, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Nevertheless, the Board notes that fully compliant VCAA notification was provided to the Veteran in November 2008 prior to the initial evaluation of his claim for service connection.  The Board concludes that the duty to notify has been met.

The Board further concludes that the duty to assist has been met.  The Veteran was afforded a VA examination before the RO issued the decision on appeal.  He was afforded a second examination in June 2011.  The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge, and the transcript is in claims folder.  There is no indication of any outstanding evidence in this case, and the Board will proceed with adjudication of the Veteran's appeal.

Increased Evaluation

The Veteran contends that the initial noncompensable evaluation assigned to his service connected hearing loss is inadequate to reflect the impairment that is produced.  He notes that he wears hearing aids, but that these still do not enable him to hear properly.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Under the regulation and rating codes for the evaluation of hearing loss, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  In order to receive a 10 percent evaluation or higher, the better ear must be at level III or higher, while at the same time the poorer ear must be at level IV or higher.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran underwent a VA audiology examination in December 2008.  The right ear had pure tone thresholds of 15, 30, 60, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 15, 65, 75, and 75 decibels at these same frequencies.  The average threshold for the right ear was 42.5 decibels and for the left ear was 57.5 decibels which, when rounded up, is 43 decibels and 58 decibels.  The Veteran had 94 percent speech recognition for the right ear and 88 percent for the left ear.  This translates to Level I hearing for the right ear and Level III hearing for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to continuation of the zero percent evaluation. 

The Veteran underwent an additional VA audiology examination in June 2011.  The right ear had pure tone thresholds of 15, 40, 60, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 15, 60, 70, and 80 decibels at these same frequencies.  The average threshold for the right ear was 43.75 decibels and for the left ear was 56.25 decibels which, when rounded up to the nearest level, is 44 decibels and 56 decibels.  The Veteran had 94 percent speech recognition for the right ear and 86 percent for the left ear.  This translates to Level I hearing for the right ear and Level II for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, once again equates to continuation of the zero percent evaluation.

Therefore, the Board must conclude that the evidence does not support entitlement to a 10 percent evaluation for the Veteran's bilateral hearing loss.  The criteria for a 10 percent evaluation were not met on either the December 2008 or June 2011 examinations.  The Veteran has Level I hearing in the right ear and either Level II or Level III hearing in the left ear, either one of which translates to a zero percent rating.  Therefore, an increased evaluation is not warranted.

The Veteran also does not meet the criteria for exceptional hearing loss.  The Board has considered the Veteran's contentions, but the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It is clear that the only possible evaluation for the Veteran's hearing loss is zero percent. 

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case. 38 C.F.R. § 3.321(b).  The Veteran's symptomatology is contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence that the Veteran's hearing loss presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


